     Case 2:21-cv-01065-SVW-E Document 1 Filed 02/05/21 Page 1 of 17 Page ID #:1




1    CASEY R. FRONK (Illinois State Bar No. 6296535)
     PRO HAC VICE APPLICATION PENDING
2    FronkC@sec.gov
     Counsel for Plaintiff
3    U.S. Securities and Exchange Commission
     351 South West Temple, Suite 6.100
4    Salt Lake City, UT 84101-1950
     Tel.: (801) 524-5796
5    Fax: (801) 524-3558
6    Local Counsel:
     AMY JANE LONGO (Cal. Bar. No. 198304)
7    LongoA@sec.gov
     444 S. Flower Street, Suite 900
8    Los Angeles, CA 90071
     Tel: (323) 965-3835
9    Fax: (213) 443-1904
10                        UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12                                     Western Division
13
      SECURITIES AND EXCHANGE                    Case No.
14    COMMISSION,
                                                 COMPLAINT
15                Plaintiff,
16          vs.
17    STEPHEN SCOTT MOLESKI;
      DAVID MICHAEL; and, ERIK
18    CHRISTIAN JONES,
19             Defendants,
20          and
21    ALLIANCE MANAGEMENT
      GROUP, LLC, a private Nevada
22    Limited Liability Company; AUSTIN
      MARKETING GROUP, LLC, a
23    private Nevada Limited Liability
      Company; AUSTIN MEDIA GROUP,
24    LLC, a private Nevada Limited
      Liability Company; AUSTIN
25    PARTNERS LLC, a private Nevada
      Limited Liability Company; and,
26    AUSTIN PARTNERS I, LLC, a
      private Nevada Limited Liability
27    Company,
28                Relief Defendants.
     Case 2:21-cv-01065-SVW-E Document 1 Filed 02/05/21 Page 2 of 17 Page ID #:2




1          Plaintiff, Securities and Exchange Commission (the “Commission”), alleges as
2    follows:
3                               JURISDICTION AND VENUE
4          1.      This Court has subject matter jurisdiction over this action pursuant to
5    Sections 20(b) and 22(a) of the Securities Act of 1933 (“Securities Act”) [15 U.S.C.
6    §§ 77t(b) and 77v(a)]; Sections 21(d) and 27(a) of the Exchange Act of 1934
7    (“Exchange Act”) [15 U.S.C. §§ 78u(d) and 78a(a)]; Sections 209(d) and 214(a) of
8    the Investment Advisers Act of 1940 (“Advisers Act”) [15 U.S.C. §§ 80b–9(d) and
9    80b–14(a)]; and 28 U.S.C. § 1331.
10         2.      The Commission brings this action pursuant to Sections 20(b) and (d) of
11   the Securities Act [15 U.S.C. §§ 77t(b), (d)]; Sections 21(d) and (e) of the Exchange
12   Act [15 U.S.C. §§ 78u(d), (e)]; and Sections 209(d) and (e) of the Advisers Act [15
13   U.S.C. §§ 80b–9(d), (e)] to enjoin such acts, practices, and courses of business, and to
14   obtain civil money penalties and such other and further relief as this Court may deem
15   just and appropriate.
16         3.      Defendants Moleski, Michael, and Jones were, individually and
17   collectively, involved in the offer and sale of the securities, as that term is defined
18   under Section 2(a)(1) of the Securities Act [15 U.S.C. § 77b(a)(1)] and Section
19   3(a)(10) of the Exchange Act [15 U.S.C. § 78c(a)(10)], of multiple issuers.
20         4.      Additionally, Defendants Moleski and Michael offered securities in one
21   or more pooled investment vehicles (as that term is defined under Advisers Act Rule
22   206(4)–(8)(b) [17 C.F.R. § 275.206(4)–8(b)]) for which Michael and, in regard to at
23   least one of the pooled investment vehicles, Moleski, served as investment advisers
24   (as that term is defined in Section 202(a)(11) of the Advisers Act [15 U.S.C. § 80b–
25   2(a)(11)]).
26         5.      Each Defendant, directly or indirectly, made use of the mails or means
27   or instrumentalities of interstate commerce in connection with the conduct alleged in
28   this Complaint.

                                                     1
     Case 2:21-cv-01065-SVW-E Document 1 Filed 02/05/21 Page 3 of 17 Page ID #:3




1          6.     Venue in this District is proper because each Defendant is found in,
2    inhabits, and/or transacted business in the Central District of California and because
3    one or more acts or transactions constituting the violations occurred in the Central
4    District of California.
5                              SUMMARY OF THE ACTION
6          7.     Between at least June 2018 and December 2019, Defendants Stephen
7    Scott Moleski, David Michael, and Erik Christian Jones, who were neither registered
8    as brokers or dealers with the Securities and Exchange Commission (“Commission”)
9    nor associated with a registered broker/dealer, solicited numerous investors to
10   purchase securities in connection with two securities offerings.
11         8.     Defendants earned, collectively and in gross, at least $409,287.96 in
12   illicit commissions from this securities solicitation work, and Defendant Jones earned
13   an additional amount for soliciting investor purchases of securities offered and issued
14   by entities Defendants Moleski and/or Michael controlled.
15         9.     By engaging in this conduct, Defendants Moleski, Michael, and Jones
16   each violated and, unless restrained and enjoined by this Court, may continue to
17   violate Sections 5(a) and (c) of the Securities Act [15 U.S.C. § 77e(a), (c)] and
18   Section 15(a)(1) of the Securities Exchange Act [15 U.S.C. § 78o(a)(1)].
19         10.    In addition, during 2019 and 2020, Defendants Moleski, Michael, and
20   Jones offered and sold securities interests in one or more private funds that
21   Defendants Moleski and Michael operated, managed, and advised.
22         11.    In connection with promoting and soliciting investment in these private
23   funds, Defendants Moleski and Michael made material misstatements and omissions
24   to investors as part of a scheme to obtain and then misappropriate investor monies.
25         12.    By engaging in this conduct, each of Defendants Moleski and Michael
26   violated and, unless restrained and enjoined by this Court, may continue to violate
27   Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)]; Section 10(b) of the
28   Exchange Act [15 U.S.C. § 78j(b)]; Exchange Act Rule 10b–5 [17 C.F.R. § 240.10b–

                                                   2
     Case 2:21-cv-01065-SVW-E Document 1 Filed 02/05/21 Page 4 of 17 Page ID #:4




1    5]; Sections 206(1), (2), and (4) of the Investment Advisers Act [15 U.S.C. §§ 80b–
2    6(1), (2), (4)]; and Advisers Act Rule 206(4)–(8) [17 C.F.R. § 275.206(4)–8] thereby.
3                                        DEFENDANTS
4          13.    Stephen Scott Moleski (a/k/a Steve Scott), age 61, is believed to be a
5    resident of the Los Angeles, California, area. Moleski, individually or with Michael,
6    controlled one or more of the limited liability companies named as relief defendants
7    in this action. Moleski was also a co-defendant in another recent suit brought by
8    Plaintiff (see Securities and Exchange Commission v. Drake et al., No. 2:20-cv-
9    00405 (C.D. Cal. filed January 15, 2020)) and also was a subject of previous
10   securities-related state actions.
11         14.    David Michael (a/k/a David Michael Newman, Jr.; David
12   Washington), age 50, is believed to be a resident of Encino, California, or Oak Park,
13   California. Michael, individually or with Moleski, controlled one or more of the
14   limited liability companies named as relief defendants in this action.
15         15.    Erik Christian Jones, age 49, is a resident of Redondo Beach,
16   California. Jones worked as a telephone securities solicitor for Moleski, Michael, and
17   their companies.
18                                  RELIEF DEFENDANTS
19         16.    Alliance Management Group, LLC, is a Nevada limited liability
20   company with its primary place of business in Tarzana, California, and is controlled
21   by Moleski and Michael. Alliance Management Group received funds through the
22   misconduct described herein.
23         17.    Austin Marketing Group, LLC, is a Nevada limited liability company
24   with its primary place of business in Tarzana, California, and is controlled by
25   Moleski and Michael who serve as co-CEOs. Austin Marketing Group received funds
26   through the misconduct described herein.
27         18.    Austin Media Group, LLC, is a Nevada limited liability company with
28   its primary place of business in Tarzana, California, and is controlled by Moleski and

                                                   3
     Case 2:21-cv-01065-SVW-E Document 1 Filed 02/05/21 Page 5 of 17 Page ID #:5




1    Michael. Austin Media Group received funds through the misconduct described
2    herein.
3          19.    Austin Partners, LLC, is a Nevada limited liability company with its
4    primary place of business in Tarzana, California, and is controlled by Michael. Austin
5    Partners received funds through the misconduct described herein.
6          20.    Austin Partners I, LLC, is a Nevada limited liability company with its
7    primary place of business in Tarzana, California, and is controlled by Moleski and
8    Michael who serve as co-CEOs. Austin Partners I received funds through the
9    misconduct described herein.
10                                          FACTS
11         Defendants’ Illicit Brokerage Activities
12     The Web Blockchain Media, Inc., convertible promissory note securities offering
13         21.    During or around January 2018, Web Blockchain Media, Inc. (f/k/a Web
14   Global Holdings, Inc.; f/k/a Webb Interactive Services, Inc.) (“Web”) desired to raise
15   funds from investors via the offer and sale of convertible promissory note securities
16   (the “Web Convertible Note Securities Offering”).
17         22.    To further the Web Convertible Note Securities Offering, Web entered
18   into a Consulting Agreement with “David Michael, a California corporation” that,
19   among other things, called for Michael to assist in raising capital for Web. (See
20   Consulting Agreement, attached as Ex. A.)
21         23.    On information and belief, Web entered into a similar agreement with
22   Moleski operating as or through Austin Marketing Group, LLC.
23         24.    The Consulting Agreement specified that Michael was to be
24   compensated “in the amount of thirty-four (34%) percent of any funds raised…” from
25   investors. (See Ex. A. at 2 ¶ 4.)
26         25.    In 2018 and 2019, approximately $1,149,321.60 was raised through the
27   Web Convertible Note Securities Offering from approximately 30 investors solicited
28   by Moleski, Michael, and/or their agents, including Jones, and Web paid at least the

                                                   4
     Case 2:21-cv-01065-SVW-E Document 1 Filed 02/05/21 Page 6 of 17 Page ID #:6




1    following commissions to Defendants for these solicitations:
2
                           Payor                        Payee                Date Range          Amount
               Allocation Media Entertainment
3                      (a Web affiliate)
                                                Austin Media Group, LLC   10/18/18 – 04/15/19   $67,650.00
               Allocation Media Entertainment    Austin Partners I, LLC        07/09/19          $1,550.00
4              Allocation Media Entertainment       David Michael         08/22/18 – 10/15/19   $243,850.00
               Allocation Media Entertainment      Stephen Moleski        06/21/18 – 12/21/18    $54,237.96
5                           Total                                         06/21/18 – 10/15/19   $367,287.96

6          26.       During the time Defendants solicited investors for the Web Convertible
7    Note Securities Offering, they were neither registered as brokers or dealers with the
8    Commission nor associated with a broker or dealer registered with the Commission.
9          27.       During the time Defendants were involved as solicitors for the Web
10   Convertible Note Securities Offering, no registration statement, in regard to the
11   securities offering, was in effect, and no registration statement had been filed with the
12   Commission.
13                    The Heartland Income Properties, LLC, securities offering
14         28.       In late 2018, Heartland Income Properties, LLC (“Heartland”) posted a
15   series of Craigslist advertisements in search of solicitors to raise funds from investors
16   for Heartland’s private placement securities offering (the “Heartland Offering”). An
17   individual associated with one of the relief defendants contacted Heartland’s CEO in
18   response to these postings.
19         29.       Thereafter, Heartland’s CEO traveled to Tarzana, California, to meet
20   with Moleski and Michael and to view their telemarketing operation. Following that
21   meeting, Heartland and Austin Marketing Group, LLC, entered into an unsigned
22   Strategic Alliance Agreement, dated December 5, 2018, that called for Austin
23   Marketing Group to “use its best efforts to assist Heartland in sourcing equity capital
24   pursuant to its Private Placement.” (See Strategic Alliance Agreement, attached as
25   Ex. B.)
26         30.       The Strategic Alliance Agreement provided that Austin Marketing Group
27   was to be compensated for its efforts in the form of a payment of 30% of the funds it
28   raised from investors for the Heartland Offering, including funds invested in the

                                                                   5
     Case 2:21-cv-01065-SVW-E Document 1 Filed 02/05/21 Page 7 of 17 Page ID #:7




1    Heartland Offering by Austin Partners I, LLC, a private pooled investment vehicle
2    (i.e., a fund) advised by Moleski and Michael.
3          31.       In 2019, $55,000.00 was raised by the Austin Marketing from three
4    investors and another $85,000.00 was invested by Austin Partners I.
5          32.       Heartland made at least the following payments pursuant to the Strategic
6    Alliance Agreement. Of these payments, all but $500 were commissions for soliciting
7    investors in the Heartland Offering.
8                           Payor
                 Heartland Income Properties
                                                           Payee
                                                Austin Marketing Group, LLC
                                                                                  Date Range
                                                                              01/15/19 – 10/10/19
                                                                                                     Amount
                                                                                                    $29,500.00
                 Heartland Income Properties     Austin Media Group, LLC      12/26/18 – 01/11/19    $4,000.00
9                Heartland Income Properties       Austin Partners I, LLC          12/09/19          $9,000.00
                            Total
10                                                                            12/26/18 – 12/09/19   $42,500.00


11         33.       During the time Defendants were involved as solicitors for the Heartland
12   Offering, they were neither registered as a brokers or dealers with the Commission
13   nor associated with a broker or dealer registered with the Commission.
14                                             The Pooled Investment Vehicles
15         34.       During early 2019, Defendants Moleski and Michael created a private
16   investment fund, Austin Partners I, LLC, and began, both directly and indirectly
17   through hired securities solicitors (i.e., telephone salespersons) such as Defendant
18   Jones, soliciting investors to invest in the fund.
19         35.       Defendants Moleski and Michael were managing members, co-CEOs,
20   and advisors of Austin Partners I, LLC.
21         36.       The ostensible purpose of Austin Partners I, LLC was to pool investment
22   capital from investors and to invest that capital in a pooled portfolio of securities
23   selected, advised, and managed by Defendants Moleski and Michael.
24         37.       In connection with the offering and sale of interests in the Austin
25   Partners I, LLC, fund, Defendants Moleski and Michael, operating through Austin
26   Marketing Group, LLC, and/or Austin Partners I, LLC, created and distributed to
27   potential investors a document titled Austin Partners I, LLC Summary of Partnership
28   Activity (the “Austin Partners I Offering Document”) (See Austin Partners I Offering

                                                                    6
     Case 2:21-cv-01065-SVW-E Document 1 Filed 02/05/21 Page 8 of 17 Page ID #:8




1    Document, attached as Ex. C.)
2           38.    The offering document contained an Executive Summary that stated,
3    inter alia:
4                 “Austin Partners I, a Nevada LLC, was formed to create an investment
5                  grade portfolio of high-quality Investments. Austin Marketing Group
6                  manages and oversees all activities of the partnership.” (Ex. C at 2.)
7                 “Our investment objectives are to maximize the returns to our clients and
8                  show them phenomenal returns. We will accomplish this by investing as
9                  a group giving us more buying power. This will include stocks, real
10                 estate, precious metals, energy – such as oil and gas, and a variety of
11                 other investment opportunities.” (Id.)
12                “We attain [sic] a full-time expert licensed broker who monitors daily
13                 activity of all stocks, giving a ‘third eye’ on the market’s agile
14                 movement. This gives our investors peace of mind, knowing that their
15                 investment are not only safe in the market, but are also maneuverable
16                 between stocks to insure maximum growth and avoid any pitfalls.” (Id.)
17                “We are extremely confident that we not only provide a ‘Safe Harbor’
18                 for our investors[’] money but will continue to ultimately strive for their
19                 financial freedom.” (Id.)
20                “Please remember Austin Partners I motto – ‘Helping our clients not
21                 only achieve magnificent financial gains, but more importantly,
22                 achieving financial freedom in a world where NOTHING is free! WE
23                 TREAT YOUR MONEY LIKE IT’S OUR OWN!” (Id.)
24   The Austin Partners I Offering Document also suggested that the fund held or would
25   hold investments in securities issued by Web, Heartland, and Life Investors
26   Management Company, LP (f/k/a Life Investors Management Company, LLC)
27   (“LIMC”), with the latter of these being related to life insurance policies issued on
28   the lives of terminally-ill persons.

                                                     7
     Case 2:21-cv-01065-SVW-E Document 1 Filed 02/05/21 Page 9 of 17 Page ID #:9




1          39.     These statements and the offering document were false or misleading. In
2    particular:
3                 Although the offering document contained several pages concerning
4                  Heartland, Web, and LIMC (thus suggesting that they were or would
5                  become portfolio holdings), and although multiple investors (e.g., T.H.
6                  of Kansas, V.H. of Michigan, S.S. of Illinois, J.V. of Nevada, and D.Y.
7                  of California, each of whom invested between September 2019 and
8                  December 2019) stated that they were solicited specifically or primarily
9                  on the basis of the LIMC life insurance settlement investments, no
10                 Austin Partners I, LLC, investor money was ever invested in, with, by,
11                 or through Web or LIMC.
12                Rather than creating an investment-grade portfolio of high-quality
13                 investments, Austin Partners I, LLC, held only one investment: a
14                 cumulative $85,000 invested into the illiquid Heartland Offering, and
15                 Defendants Moleski and Michael, through various Austin entities,
16                 received 30% commissions on that investment (i.e., they received
17                 $25,500 in commissions effectively paid out from the $85,000 that they
18                 advised and caused Austin Partners I, LLC, to invest in the Heartland
19                 Offering).
20                There was no “full-time expert licensed broker” monitoring Austin
21                 Partners I’s portfolio. In fact, none of the Relief Defendant entities
22                 controlled by Defendants Moleski and/or Michael ever established a
23                 brokerage account anywhere or traded in any stocks (despite that the TD
24                 Ameritrade brokerage firm logo featured prominently on the Austin
25                 Marketing website).
26                In at least one instance, an investor (S.S. of Illinois who invested during
27                 December 2019) was “gifted” half a unit (i.e., he invested $10,000 for
28                 the purchase of one unit of Austin Partners I, LLC, and was gifted with

                                                     8
     Case 2:21-cv-01065-SVW-E Document 1 Filed 02/05/21 Page 10 of 17 Page ID #:10




1                 an additional 0.5 units nominally valued at $5,000), thus meaning that
2                 investor interests in Austin Partners I were being diluted. (See
3                 “Welcome Aboard” correspondence, attached as Ex. D.)
4                Instead of providing Austin Partners I, LLC, investor clients with a “safe
5                 harbor” for their money, investor money was routinely misused,
6                 including by:
7                being used to pay operational expenses of the Relief Defendants (e.g.,
8                 office rent, salaries, commissions to solicitors such as Defendant Jones,
9                 etc.);
10               being commingled in bank accounts that appear to have been used as a
11                de facto personal accounts by Defendants Moleski and/or Michael;
12               being used to make payments to Defendant Michael;
13               being used to pay personal expenses of Defendants Moleski and
14                Michael;
15               being withdrawn, in cash, by Defendants Moleski and/or Michael;
16                a.       being transferred to other companies controlled by Defendants
17                         Moleski and/or Michael; and
18                b.       being used to make payments to certain other investors.
19         40.    Additionally, (a) in the Austin Partners I Offering Document; (b) on the
20   Austin Marketing and Media Group, LLC/Austin Marketing Group, LLC, and the
21   Alliance Management Group, LLC, websites (see Images from Websites, attached as
22   Ex. E); and (c) in his oral communications with multiple investors (e.g., investors
23   B.K. of Florida, T.H. of Kansas, S.S. of Minnesota, and J.V. of Nevada, each of
24   whom invested between July 2019 and April 2020); Defendant Moleski misleadingly
25   held himself out as Steve(n) Scott, instead of as Stephen Scott Moleski (his full
26   name), thus preventing investors and prospective investors from conducting due
27   diligence and learning of his past and disciplinary history.
28         41.    After learning of Plaintiff’s investigation into their conduct, Defendants

                                                    9
     Case 2:21-cv-01065-SVW-E Document 1 Filed 02/05/21 Page 11 of 17 Page ID #:11




1    Moleski and Michael ceased operating as Austin Marketing Group, LLC, and began
2    operating as Alliance Management Group, LLC. Additionally, Defendants Moleski
3    and Michael phased out use of (in regard to new investor solicitations) the Austin
4    Partners I, LLC, entity for their private investment fund, and Defendant Michael
5    (possibly with Defendant Moleski) replaced it with use of the Alliance Management
6    Group, LLC, and Austin Partners, LLC, entities (as private funds) and continued to,
7    either directly or indirectly through solicitors such as Defendant Jones, solicit
8    investments from prospective investors.
9          42.     In connection with the solicitation of investors to invest in or through the
10   Alliance Management Group, LLC, or Austin Partners, LLC, private funds,
11   Defendant Michael, either directly (e.g., in regard to prospective investor J.A. of
12   Alabama and investors C.B. of Georgia and C.B. of Michigan, the latter two invested
13   between March 2020 and August 2020) or indirectly through solicitors such as
14   Defendant Jones (e.g., in regard to investor J.R. of Ohio who invested during April
15   2020), continued to tell prospective investors that their investment monies would, via
16   the private funds, be invested in the LIMC offerings. No such investments were ever
17   made with the monies contributed to either fund by investors and, instead, the money
18   provided by investors were misappropriated and spent by Defendant Michael on
19   business (e.g., rent, salaries, commissions, etc.) and personal expenses.
20                               FIRST CLAIM FOR RELIEF
21                 Violations of Sections 5(a) and 5(c) of the Securities Act
22                                   [15 U.S.C. § 77e(a), (c)]
23                                  (Against each Defendant)
24         43.     The Commission re-alleges and incorporates by reference each and
25   every allegation in paragraphs 1–42, inclusive, as if they were fully set forth herein.
26         44.     By engaging in the conduct described above each Defendant, directly or
27   indirectly:
28                 a.    made use of means or instruments of transportation or

                                                    10
     Case 2:21-cv-01065-SVW-E Document 1 Filed 02/05/21 Page 12 of 17 Page ID #:12




1    communication in interstate commerce or of the mails to sell Web; Austin Partners I,
2    LLC; Alliance Management Group, LLC; and/or Austin Partners, LLC, securities, as
3    to which no registration statement was in effect, through the use or medium of any
4    prospectus or otherwise;
5                  b.    carried or caused to be carried through the mails or in interstate
6    commerce, by any means or instrument of transportation, Web; Austin Partners I,
7    LLC; Alliance Management Group, LLC; and/or Austin Partners, LLC, securities, as
8    to which no registration statement was in effect, for the purpose of sale or for delivery
9    after sale; and,
10                 c.    made use of any means or instruments of transportation or
11   communications in interstate commerce or of the mails to offer to sell or offer to buy
12   through the use or medium of any prospectus or otherwise Web; Austin Partners I,
13   LLC; Alliance Management Group, LLC; and/or Austin Partners, LLC, securities as
14   to which no registration statement had been filed.
15          45.    In regard to the sale of Web; Austin Partners I, LLC; Alliance
16   Management Group, LLC; and/or Austin Partners, LLC, securities described herein,
17   no exemption validly applied to the registration requirements described above.
18          46.    By reason of the foregoing, each of the Defendants violated and, unless
19   enjoined, will continue to violate Sections 5(a) and 5(c) of the Securities Act [15
20   U.S.C. § 77e(a), (c)].
21                              SECOND CLAIM FOR RELIEF
22       Violations of Section 15(a)(1) of the Exchange Act [15 U.S.C. § 78o(a)(1)]
23                                 (Against each Defendant)
24          47.    The Commission re-alleges and incorporates by reference each and
25   every allegation in paragraphs 1–42, inclusive, as if they were fully set forth herein.
26          48.    By engaging in the conduct described above, each Defendant:
27                 a.    engaged in the business of effecting transactions in securities for
28   the account of others; and

                                                   11
     Case 2:21-cv-01065-SVW-E Document 1 Filed 02/05/21 Page 13 of 17 Page ID #:13




1                    b.    directly or indirectly, made use of the mails or the means or
2    instrumentalities of interstate commerce to effect transactions in, or to induce or
3    attempt to induce the purchase or sale of, securities without being registered as a
4    broker or dealer with the Commission or associated with a broker or dealer registered
5    with the Commission.
6          49.       By reason of the foregoing, each Defendant violated and, unless
7    enjoined, will continue to violate Sections 15(a)(1) of the Exchange Act [15 U.S.C.
8    § 78o(a)(1)].
9                                 THIRD CLAIM FOR RELIEF
10          Violations of Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)]
11                           (Against Defendants Moleski and Michael)
12         50.       The Commission re-alleges and incorporates by reference each and
13   every allegation in paragraphs 1–42, inclusive, as if they were fully set forth herein.
14         51.       By engaging in the conduct described above, each of Defendants
15   Moleski and Michael, directly or indirectly, individually or in concert with others, in
16   the offer and sale of securities, by use of the means and instruments of transportation
17   and communication in interstate commerce or by use of the mails, (1) employed
18   devices, schemes, or artifices to defraud; (2) obtained money or property by means of
19   untrue statements of material fact or omissions to state material facts necessary in
20   order to make the statements made, in light of the circumstances under which they
21   were made, not misleading; and, (3) engaged in transactions, practices, or courses of
22   business which operated or would operate as a fraud or deceit.
23         52.       With respect to violations of Sections 17(a)(2) and 17(a)(3) of the
24   Securities Act, each of Defendants Moleski and Michael was at least negligent in his
25   conduct and in the untrue and misleading statements alleged herein.
26         53.       With respect to violations of Section 17(a)(1) of the Securities Act, each
27   of Defendants Moleski and Michael engaged in the above-referenced conduct
28   knowingly or with severe recklessness.

                                                     12
     Case 2:21-cv-01065-SVW-E Document 1 Filed 02/05/21 Page 14 of 17 Page ID #:14




1            54.   By reason of the foregoing, each of Defendants Moleski and Michael
2    violated and, unless enjoined, will continue to violate Section 17(a) of the Securities
3    Act.
4                              FOURTH CLAIM FOR RELIEF
5           Violations of Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and
6                     Exchange Act Rule 10b–5 [17 C.F.R. § 240.10b–5]
7                         (Against Defendants Moleski and Michael)
8            55.   The Commission re-alleges and incorporates by reference each and
9    every allegation in paragraphs 1–42, inclusive, as if they were fully set forth herein.
10           56.   By engaging in the conduct described above, each of Defendants
11   Moleski and Michael, directly or indirectly, individually or in concert with others, in
12   connection with the purchase or sale of securities, by use of the means and
13   instrumentalities of interstate commerce or by use of the mails, (a) employed devices,
14   schemes, and artifices to defraud; (b) made untrue statements of material facts and/or
15   omitted to state material facts necessary in order to make the statements made, in
16   light of the circumstances under which they were made, not misleading; and, (c)
17   engaged in acts, practices, and course of business which operated as a fraud and
18   deceit upon purchasers, prospective purchasers, and other persons.
19           57.   Each of Defendants Moleski and Michael engaged in the above-
20   referenced conduct and made the above-referenced untrue and misleading statements
21   knowingly or with severe recklessness.
22           58.   By reason of the foregoing, each of Defendants Moleski and Michael
23   have violated and, unless enjoined, will continue to violate Section 10(b) of the
24   Exchange Act and Exchange Act Rule 10b–5.
25   ///
26   ///
27   ///
28   ///

                                                   13
     Case 2:21-cv-01065-SVW-E Document 1 Filed 02/05/21 Page 15 of 17 Page ID #:15




1                                 FIFTH CLAIM FOR RELIEF
2      Violations of Sections 206(1), 206(2), and 206(4) of the Advisers Act [15 U.S.C.
3      §§ 80b–6(1), (2), (4)] and Rule 206(4)–8 thereunder [17 C.F.R. § 275.206(4)–8]
4                           (Against Defendants Moleski and Michael)
5          59.       The Commission re-alleges and incorporates by reference each and
6    every allegation in paragraphs 1–42 inclusive, as if they were fully set forth herein.
7          60.       Defendants Moleski and Michael served as investment advisers to the
8    Austin Partners I, LLC, fund. As co-officers of Austin Partners I, LLC, Moleski and
9    Michael controlled the fund, advised, and made investment decisions on its behalf.
10   Defendant Michael (and possibly Defendant Moleski) similarly served as investment
11   advisers to the Alliance Marketing Group, LLC, and Austin Partners, LLC, funds
12   through his control of the funds and his advising and making investment decisions on
13   their behalf.
14         61.       Each of Defendants Moleski and Michael received, directly or indirectly,
15   compensation for serving as investment advisers from Austin Partners I, LLC, via
16   distributions taken from the Austin Partners I, LLC, bank account, and Defendant
17   Michael similarly received compensation through distributions taken from the
18   Alliance Management Group, LLC, and Austin Partners, LLC, bank accounts. As
19   such, Defendants Moleski and Michael each met the definition of investment adviser
20   under the Section 202(a)(11) of the Advisers Act [15 U.S.C. § 80b–2(a)(11)].
21         62.       By engaging in the conduct described above, each of Defendants
22   Moleski and Michael, directly or indirectly, individually or in concert with others, by
23   use of the mails or any means or instrumentality of interstate commerce, directly or
24   indirectly (1) employed one or more devices, schemes, or artifices to defraud any
25   client or prospective client; (2) engaged in one or more transactions, practices, or
26   courses of business which operated as a fraud or deceit upon any client or prospective
27   client; and, (3) engaged in one or more acts, practices, or courses of business which
28   was fraudulent, deceptive, or manipulative, by making one or more untrue statements

                                                    14
     Case 2:21-cv-01065-SVW-E Document 1 Filed 02/05/21 Page 16 of 17 Page ID #:16




1    of a material fact or omitting to state a material fact necessary to make the statements
2    made, in the light of the circumstances under which they were made, not misleading,
3    to any investor or prospective investor in a pooled investment vehicle; and/or by
4    engaging in one or more acts, practices, or courses of business that was fraudulent,
5    deceptive, or manipulative with respect to any investor or prospective investor in a
6    pooled investment vehicle.
7          63.    Each of Defendants Moleski and Michael engaged in the above-
8    referenced conduct knowingly or with severe recklessness.
9          64.    By reason of the foregoing, each of Defendants Moleski and Michael
10   have violated and, unless enjoined, will continue to violate Sections 206(1), 206(2),
11   and 206(4) of the Advisers Act and Rule 206(4)–8 thereunder.
12                                 PRAYER FOR RELIEF
13         WHEREFORE, the Commission respectfully requests that this Court enter a
14   final judgment:
15                                              I.
16         Permanently restraining and enjoining each Defendant from, directly or
17   indirectly, engaging in conduct in violation of Section 5 of the Securities Act
18   [15 U.S.C. § 77e] and Section 15(a)(1) of the Exchange Act [15 U.S.C. § 78o(a)(1)];
19                                              II.
20         Permanently restraining and enjoining each of Defendants Moleski and
21   Michael from, directly or indirectly, engaging in conduct in violation of Section 17(a)
22   of the Securities Act [15 U.S.C. § 77q]; Section 10(b) of the Exchange Act [78j(b)]
23   and Rule 10b–5 thereunder [17 C.F.R. § 240.10b–5]; and, Sections 206(1), 206(2),
24   and 206(4) of the Advisers Act [15 U.S.C. §§ 80b–6(1), (2), (4)] and Rule 206(4)–8
25   thereunder [17 C.F.R. § 275.206(4)–8].
26                                             III.
27         Permanently restraining and enjoining each of Defendants Michael and Jones
28   from, directly or indirectly, including, but not limited to, through any entity owned or

                                                      15
     Case 2:21-cv-01065-SVW-E Document 1 Filed 02/05/21 Page 17 of 17 Page ID #:17




1    controlled by each, soliciting any person or entity to purchase or sell any security;
2                                               IV.
3          Ordering each of the Defendants and Relief Defendant to disgorge all ill-gotten
4    gains or unjust enrichment derived from the activities set forth in this Complaint,
5    together with prejudgment interest thereon;
6                                               V.
7          Ordering (A) each of Defendants Moleski and Michael to pay civil monetary
8    penalties pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)]; Section
9    21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]; and Section 209(e) [15 U.S.C.
10   § 80b–9(e)] of the Advisers Act; and (B) ordering Defendant Jones to pay civil
11   monetary penalties pursuant to Section 20(d) of the Securities Act [15 U.S.C. §
12   77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)];
13                                              VI.
14         Retaining jurisdiction of this action in accordance with the principles of equity
15   and the Federal Rules of Civil Procedure in order to implement and carry out the
16   terms of all orders and decrees that may be entered, or to entertain any suitable
17   application or motion for additional relief within the jurisdiction of this Court; and,
18                                             VII.
19         Granting such other and further relief as this Court may deem just, equitable, or
20   necessary in connection with the enforcement of the federal securities laws and for
21   the protection of investors.
22
23    Dated: February 5, 2021
24                                                     /s/ Amy Jane Longo
                                                       AMY JANE LONGO
25                                                     CASEY R. FRONK
26                                                     Attorneys for Plaintiff
                                                       Securities and Exchange Commission
27
28

                                                      16
